OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                          AUSTIN




Honorable H. A. Hodges
County Auditor
WilliaGmcm County
&eorgetown, Texas
Dear Sir:                Opinion   No. 0




                              the Trust Punde of the
                       t GlekFm a joinb fund and to
                       eponltolyseleotedby the Co+
                        or does the Comisslonera
                       ion of dividing the Suds
                       e than.one Depository, that is
                        funds in one and the District
                   thsr Depository*?
          *The ConmissionersCourt has failed for the
     past few years to receive any 'oidaTrot: the Banks
     or Pirms to act r:sa County De!msitorg, yet the
     advertisementPar bids ia placed hs the law
     direots, therefore it is divided antongthirteen
     Sank8 within the County on the basis of capital
Honorable R. A. hodgas, Page 2


    stock and surplus, but the Trust Yunds of the
    County and Xstriot Clerk hare been considered
    as a joint fund and one Bank eeleoted as a De-
    pository for ssme. Xhen the County Deposi-
    tories ware selected on yeb. 10th. 1941 there
    was some contentionfrom the Bankers as to the
    division of the Trust Funds on the ssme basis
    as the regular County yunds, so the seleot-
    ing of a depositorywas postponed for these
    speolal funds until an opinion ma recaivsd
    rrom your department.
          *I have always been of the opinion, as has
     the Commissioners*Court, that this speoial
     fund was a joint fund and the Court did not
     have any authority for dividing it in auy man-'
     nor, but must place it altogether in one De-
     pository. I shall greatly appreoiate having
     your opinion relative to this at your very
     earliest oonvenlenoe."
          Artiole 2558a, Vernon*8 Annotated Civil Statutes,
referred to in your letter, reads in part as follourer
          YSsotion 1. The CommissionersCourt of
     eaoh oounty is authorized and required at the
     February tera thereor next follotig each
     general eleotlon to reoeivs applioationsfram
     any banking corporation,asaooiatlonor in-
     dividual banker in suah county as may desire
     to be selected asa depository for Trust Funds
     lnztpossessionof the County and District Clerks.
     Said applications shall be filed with the
     County Clerk on/or before ten o'olook a.m.
     on the rlrst day of the term of Court at whioh
     said applioationsare to be reoeived. Said
     application shall be aooompanied by a certi-
     fled oheok ror not less than one-half of one
     per cent of the average daily balances of the
     anwunt;of'TrustFunds in the possession of the
     Clerks during,the preoedingcalendar year whiah
     amount shall be determined by the County
     Clerk on/or before ten (10) ,iaysbefore the
     applioationsherein provided for are required
     to be filed, and a certified oheok accompanying
\       ’

    ,



            Honorable Hl A. Hodges, Page 3


                the applioation as herein provided for in the
                amount 80 determinedby the County Clerk shall
                be sUYicient oomplianoewith this provision,
                which oertiriedoheok shall be a guarantee of
                the good faith on the part of the applioant,
                and that if his applicationis aocepted the
                bond hereinafter provided for will be entered
                into. Upon the failure of the banking oor-
                poretion, assooiation or individualbanker
                that may be eeleotsd as such depository, to
                give the bond required by law, the amount of
                suoh certirled cheok shall go to the oounty as
                liquidated damages, and the oounty shall seleot
                another depository aa hereinafter provided.
                In the event any applloation shall not be
                accepted, the certified cheok aoooapanying
                the same shall be returned. The oheok of
                the applioantwhose applicationis accepted
                shall be returned when hi6 bond is filed and
                approved by the Commissioners Court and not
                until such bond is filed and approved. It
                shall not be necessary for the oounty to ad-
                vertise or give notice that applicationswill
                be rsoelved aa provided by this Statute.
                     Y300. 2. It shall be the duty of the Com-
                missioners Court at ten o*olook aim. on the
                first day ot.each term at which applioations
                are required to be received to enter said
                applioatlonson the minutes of the Court and
                to select a depository for the Trust .Punds
                in the possession of County and Distrlot Clerks.
                     "Sec. 3. Within thirty (30) days after
                the selection of such depository, It shall be
                the duty of the banking corporation,associa-
                tion, or individualbanker so seleoted to qualify
                in the same manner ae now provided by law for
                the qualificationof county depositories.
                      Yieo. 4: As soon as said depository has
                 qualified as provided by law and has been ap-
                 proved by the CommissionersCourt, said Court
                 shall make and enter an order upon the minutes,
Honorable E. A. -Badges,Page k


    designatingsuoh banking corporation,associa-
    tion, or individualbanker as County Deposi-
    tory for Trust Funds until the designation and
    qualificationof a successor,and thereupon
    it shall be the duty of the County and Xstrict
    Clerks of such oounty to deposit all Trust
    yunds in their possessionwith said~depository
    in the mauner hereinafter provided;provided
    in the event, a new depository has not been
    selected and qusliried by April 15th succeeding
    the term of Court at which a depository is re-
    quired to be seleoted as required by this Act,
    then the term of such depository shall end
    and all Trust Funds due or on deposit shall
    be paid to the Clerk in hose nane the account
    is carried.
                            r
         "Sec. 5. Ii for any reason there shall
    be submitt%d no applicationby any banking
    corporation,assooiationor individualbanker
    in the county, or in case there shall be no
    applicationfor the entire amount of Trust
    Funds, or in the event all applicationssub-
    mitted have been rejected by the Commissioners
    Court, or in the event a depository selected
    has failed to qualify, or in the event that
    the depository shall become insolvent,or in
    the event a new depository has been selected on
    amount of the failure of the regular depository
    to execute a new bond as hereinafterprovided,
    then in either event, the ConmcissionereCourt
    shall advertise for applications from any
    banking corporation,association,or indivi-
    dual banker within the State of ?exas, and
    may select a depository,which depository
    shall qualif'yin the manner above provided.
    Notice of the selectionof a depository as
    provided by tNs Act shall be published once
    each week for tuo (2) successiveweeks in a
    newspaper of general circulationwithin the
    county, if there be such newspaper. If
    there is no newspaper published in the county,
    then the same shall be posted at the court-
    house for said period. In the disaretion
    of the CommissionersCourt said notice nay
    also be published in any newspaper out&ads
 \     ’




           Donorable il.A. Hodges, Page 5


                of the county for the same length of time.
                     *sec. 6. It shall be the duty OS the
                depositoryto provide for the payment at the
                county seat of the county upon presentment
                all checks drawn by the County or District
                Clerk upon the funds deposited in the name
                of such Clerk es long es such funds shall
                be in the possessionof the depository subject
                to such checks. For every failure to pay
                such check at such county seat upon present-
                ment, said depository shall forfeit and pay
                to the holder of such checlksten per cent
                (lO'$)of the amount thereof.
                     Vet. 7. If any depository selected by
                the CommissionersCourt be not located at the
                seat of such county, said depository shall
                file with the County Clerk of such county, s
                statementdesignatingthe place at said
                county seat where, and the person, firm or
                corporationby whom, all the deposits may be
                received from the Clerks for such depository,
                and where and by whom in said county seat all
                oheoks drawn on such depositorywill be paid
                and such depository shall cause every check
                to be paid upon presentationat the place
                so designated so long as the said depo&ory
                has sufficient funds to the credit of such
                funds applicableto their payment.
                      . . ."
                     (I

                        After oarerully considering the provisions of Arti-
           cle 2558a, quoted above, !~e are of the opinion that the Com-
           missioners' Court is authorized and required to select only
           one dSpOSitOFy    for trust funds in possession of the County
           and District Clerks. Therefore, the question as above
           stated is respectfullyanswered in the negative.
                     Trusting that the foregoing fully answers your in-
           quiry, we are
                                                   Yours very truly




                                                                           C0MM”Wi.C
                                                         .;rdell:lilliam
           AW:GO
.,“V